Case 7:18-cv-10706-AEK Document1 Filed 11/13/18 Page 1 of 3

~ AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short, Forni) is - OS

 
   

UNITED STATES DISTRICT

for the S448 ROY (a

CO) . 6 \
AL

Plaintiff/Petitioner

 

v.
Bo Sp gf CR aw
NR oon EO GO
. Defendant/Respondent

Civil Action No.

3

18 CV 10706

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

 

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, [ answer the following questions under penalty of perjury:

   

1. If incarcerated. | am being held at: Wedvp\eor CL COUN Wega ENA ak t aks Oevgad _
If employed there, or have an account in the institution, I have attached to this document a statement certified by the 7
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. If not incarcerated. If lam employed, my employer’s name and address are:

~My. QTOSS.pay.-Or-wages.are:.. Ss cl sect

 

-,and. my. take-home-pay-or-wages.are: $ conn [. oo on PCT one.

(specify pay period) oo

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment Yes No
(b) Rent payments, interest, or dividends O Yes 71 No
(c) Pension, annuity, or life insurance payments Yes ‘T No
(d) Disability, or worker’s compensation payments O Yes aN No.
(e) Gifts, or inheritances O Yes CT No-
(f) Any other sources | Yes C1 No

Tf you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case 7:18-cv-10706-AEK Document1 Filed 11/13/18 Page 2 of 3

 

 

 

4, Do you have any money, including any money in a checking or savings account? Ifso, how much?
“
ft No. O Yes, $
5. Do you own any apartment, house, or building, stock, bonds, notes, automobiles or other property?
If the an. wer is yes, describe the property and state its approximate value.
\ No. Yes, $
6. Do you pay for rent or for a mortgage? If so, how much each month?
Jn O Yes,
7, List the person(s) that you pay money to support and the amount you pay each month.
cavern
we
8. State any special financial circumstances which the Court should consider.
err

 

 

 

 

I understand that the Court shall dismiss this case if I give a false answer to any questions in this
declaration.

I declare under penalty of perjury that the foregoing is true and correct.

 

j / | fi. yore a i
Signed this__/ __ day of Moire woot , AOS
date month year

 

 

Rev. 05/2010 2
Case 7:18-cv-10706-AEK Document1 Filed 11/13/18 Page 3 of 3

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

of
4. Amount of money that I have in cash or in a checking or savings account: §$ a

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

 

7, Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

 

8. Any debts or financial obligations (describe the amounts owed and to whom thev are payable):

 

Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

 

we dB Kagel! >a thas)

Applicant's Ss ‘signature

f y
Regine D. Crimab
L Printed name
